737



            OFFICE OF THE ATTORNEY   GENERAL               OF TEXAS
                              AUSTIN
  QROVCRSCLLERS
  *Tronnrr
         GmmAL




Mr. J. E. YeDon8ld,   COlBlisdO~Mr
Eep8rkeot of rgrleultuH
*a stin, fox0.a
                              Attmtioal         Yr. U. II. Burke. Chief
                                           Clerk.
                              opinion Ilo. 0-7699
                              mobilor bo paid
                              Itom96     of    tbo   6


            10
quemtlnt our opinion    8m to The
exFend1ttlmn ta r r o p slr lnp lut
appropriated ior eaab of the 7
nnder aumher
                                                          lupGosiblo to pllr-
                                                         e~rtammt aowe hsavr
                                                          lt h a ve
                                                                  b eeno a eavery
                                                        8t 8ws3dembl        e a x-
                                              to y o urdepartment.

                                        , th erqmirlnl:         o f th e trucks
                                                 used by yaur Uepartnent
                                         d 8nd kept in repr)r artt
                                          d e8rO 8rO 8 p8rt Of the
                                           word sa8rss la said item
                                          8ad truekm.
                         , t0 8UfalllObi1~S             It is OqU8llY
                          would eotor wh8twer mtpplles are neaesmarY
                         tm the work of the dep8rtuont.
          It 18 our 0pinf0n th8t ym 8~8 b8Te aid trucks 8nd other
ears repaired 8nd p8f for mu110out of ~814 ltea In the lpproprfa-
 tion   bill.
                                     7m-y tru17 wur8